           Case 2:20-cv-00753-CFK Document 47 Filed 02/26/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :            CIVIL ACTION
PAMELA BROWNER-WHITE                          :
           Plaintiff,                         :
                                              :
      v.                                      :            No.   20-753
                                              :
                                              :
MARMAXX OPERATING                             :
CORPORATION                                   :
d/b/a MARSHALLS, et al.,                      :
             Defendants.                      :


                                      ORDER

      AND NOW, this 26th day of February 2021, upon consideration of the

Plaintiff’s Motion in Limine to Preclude the Testimony of the Unidentified

HomeGoods Corporate Representative (ECF No. 39) and the Defendants’

Response (ECF No. 45), it is hereby ORDERED that the Plaintiff’s Motion (ECF

No. 39) is GRANTED. The Defendants will be allowed to present testimony from

the unidentified HomeGoods Corporate Representative only if the Plaintiff makes

representations as to the absence of a representative from HomeGoods at trial. It is

FURTHER ORDERED that the Defendants shall identity the unidentified

HomeGoods Corporate Representative within fourteen (14) days of this Order by

providing the individual’s name, position with the store, and store location of

employment on the date of the accident to the Plaintiff and the Court. Plaintiff


                                          1
        Case 2:20-cv-00753-CFK Document 47 Filed 02/26/21 Page 2 of 2




may call that individual as of cross if it decides to do so. No deposition will be

permitted. Plaintiff may call Diane Spence as of cross is it chooses to do so.



                                                     BY THE COURT:

                                                     /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, JUDGE




                                          2
